DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This is the first action on the merits for application 17/157,852.  Claims 1-20 are currently pending in this application.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 has been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,926,633. Although the claims at issue are not identical, they are not patentably distinct from each other because each of the limitations of claims 1-20 of the instant application are fully contained by claims 1-18 of US 10,926,633.

Allowable Subject Matter
Claims 1-20 would be allowable if the double patenting rejection above is overcome.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art does not disclose nor render obvious a method of controlling a tandem axle assembly in a vehicle including commanding, based on a vehicle speed, an inter-axle differential (IAD) to lock or unlock; and a pair of front axle locking wheel hubs to lock or unlock and/or a pair of rear axle locking wheel hubs to lock or unlock; wherein the IAD includes a sliding clutch configured to engage and disengage a helical side gear, in combination with the other method steps required by independent claim 1.
The prior art does not disclose nor render obvious a tandem axle assembly in a vehicle wherein the IAD includes a sliding clutch configured to engage and disengage a helical side gear; and an electronic control unit including non-transitory memory and a processor, wherein the electronic control unit is configured to: in a first mode, when a vehicle speed is less than a threshold value, engage the helical side gear and lock one or more of the first pair of locking wheel hubs and the second pair of locking wheel hubs; and in a second mode, when the vehicle speed is greater than the threshold value, disengage the helical side gear and unlock one or more of the first pair of locking wheel hubs and the second pair of locking wheel hubs, in combination with the other elements required by independent claim 9.
The prior art does not disclose nor render obvious a method of controlling a tandem axle assembly in a vehicle including, in a first mode, commanding an inter-axle differential (IAD) to lock; and a pair of front tandem axle wheel hub assemblies to disconnect from a pair of front axle half shafts when a vehicle speed is greater than or equal to a predetermined speed; and in a second mode, commanding the IAD to unlock; and the pair of front tandem axle wheel hub assemblies to connect to the pair of front axle half shafts when the vehicle speed is less than the predetermined speed; wherein the IAD includes a sliding clutch configured to engage and disengage a helical side gear, in combination with the other method steps required by independent claim 16.
NIEMAN et al. (US 2017/0087984 A1) and CLAUSSEN et al. (US 2006/0154776 A1), being the closest prior art, disclose various inter-axle differential devices including a sliding clutch and helical side gear (see NIEMAN et al. Figs. 2-3; CLAUSSEN et al. Fig. 4).  However, the references fail to disclose locking/connecting wheel hub structure and therefore also fail to disclose the above mentioned limitations that deal with locking/unlocking the IAD/helical side gear and wheel hubs in a specific manner based on vehicle speed. One of ordinary skill in the art would have no rationale, absent hindsight, to modify the prior art to derive the claimed invention since the above mentioned limitations, in combination with the other claim limitations, are considered new and nonobvious improvements over the prior art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
NIEMAN et al. (US 2017/0087984 A1) discloses a tandem axle gearing arrangement (see ABSTRACT).
CLAUSSEN et al. (US 2006/0154776 A1) discloses an inter-axle differential locking system (see ABSTRACT).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655